 DECISIONS OF NATIONAL LABOR RELATIONS BOARDJames Fuqua, Wilson Daniel, Dominic Guida andGary Cicci, a California Partnership, d/b/a TheBlack Kettle, Ltd., d/b/a The Drying Shed andHotel, Motel, Restaurant Employees and Bar-tenders Union, Local 19, AFL-CIO. Case 32-CA-3347August 13, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS FANNING AND ZIMMERMANOn April 15, 1982, Administrative Law JudgeJay R. Pollack issued the attached Decision in thisproceeding. Thereafter, the General Counsel filedexceptions and a supporting brief, and Respondentfiled an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, James Fuqua,Wilson Daniel, Dominic Guida and Gary Cicci, aCalifornia Partnership, d/b/a The Black Kettle,Ltd., d/b/a The Drying Shed, San Jose, California,its officers, agents, successors, and assigns, shalltake the action set forth in the said recommendedOrder.The General Counsel has excepted to certain credibility findingsmade by the Administrative Law Judge. It is the Board's establishedpolicy not to overrule an administrative law judge's resolutions with re-spect to credibility unless the clear preponderance of all of the relevantevidence convinces us that the resolutions are incorrect. Standard DryWall Producs. Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir.1951). We have carefully examined the record and find no basis for re-versing his findings.In sec. III, B,. par. 16, of his Decision, the Administrative Law Judgeinadvertently stated that Wilson Daniel testified that Shirley Ellisoncalled him on the afternoon of October 7. Daniel actually testified thatthe call came on October 17. Similarly, throughout his Decision the Ad-ministrative Law Judge refers to Respondent's head chef as "RoyHinosa." The chers last name is properly "Hinojosa."DECISIONSTATEMENT OF THE CASEJAY R. POLLACK, Administrative Law Judge: I heardthis case at San Jose, California, on January 27-29, 1982.263 NLRB No. 57Hotel, Motel, Restaurant Employees and BartendersUnion, Local 19, AFL-CIO (the Union), filed an unfairlabor practice charge on January 21, 1981, against JamesFuqua, Wilson Daniel, Dominic Guida and Gary Cicci, aCalifornia Partnership, d/b/a The Black Kettle, Ltd.,d/b/a The Drying Shed.' Following investigation there-of, the Regional Director for Region 32 of the NationalLabor Relations Board refused to issue complaint anddismissed the charge on March 25, 1981. Thereafter, theUnion filed a timely appeal with the General Counsel.Upon receipt of the Union's appeal, the Regional Direc-tor rescinded his dismissal letter of March 25 and onJune 30, 1981, issued a complaint and notice of hearingagainst Respondent, alleging, in substance, that Respond-ent engaged in certain violations of Section 8(a)(1) and(3) of the National Labor Relations Act, as amended, 29U.S.C. § 151, et seq., herein called the Act.All parties were given full opportunity to appear, tointroduce relevant evidence, to examine and cross-exam-ine witnesses, to argue orally, and to file briefs. Briefs,which have been carefully considered, were filed onbehalf of the General Counsel and Respondent. Basedupon the entire record and from my observation of thedemeanor of the witnesses, I make the following:FINDINGS OF FACT AND CONCLUSIONSI. JURISDICTIONAt the times material herein, Respondent, a Californiapartnership with an office and place of business in SanJose, California, has been engaged, inter alia, in the oper-ation of several restaurants, including a restaurant knownas The Drying Shed, the facility involved herein.2During the 12 months preceding issuance of the com-plaint, Respondent derived gross revenues in excess of$500,000 and purchased and received goods valued inexcess of $5,000 which originated outside the State ofCalifornia. Accordingly, it admits and I find Respondentto be an employer engaged in commerce and in a busi-ness affecting commerce within the meaning of Section2(2), (6), and (7) of the Act.II. LABOR ORGANIZATIONThe parties stipulated and I find that the Union hasbeen, at all times material herein, a labor organizationwithin the meaning of Section 2(5) of the Act.111. THE ALLEGED UNFAIR LABOR PRACTICESA. Background and IssuesAs discussed above, at the times material herein, Re-spondent operated The Drying Shed restaurant in SanJose, California. The Union began attempting to organizeRespondent's employees at The Drying Shed in Febru-ary 1980. On February 26, 1980, the Union filed a peti-tion in Case 32-RC-997 seeking to represent all full-timeI The names of Respondent as corrected at the hearing.2 Respondent no longer owns and operates The Drying Shed. Thepresent owner of The Drying Shed appeared, by counsel, at the hearingherein for the sole purpose of responding to a subpoena served upon it bycounsel for the General Counsel.380 THE BLACK KETTLE, LTD.and part-time employees of The Drying Shed. A repre-sentation hearing was held on May 16. Thereafter, onJune 16, the Regional Director issued a Decision and Di-rection of Election directing an election in a unit appro-priate for purposes of collective bargaining.3An electionwas held under the supervision of the Regional Directoron July 16, 1980, at which election a majority of voteswere cast in favor of representation by the Union. Re-spondent and the Union both filed timely objections tothe conduct of the election.4On September 17, 1980, theRegional Director overruled Respondent's objections tothe election and certified the Union as the exclusive bar-gaining representative of all the employees in the appro-priate bargaining unit.The General Counsel contends that because of its op-position to unionization, Respondent permitted harass-ment of union adherent Shirley Chalupa, eventually lead-ing to the constructive discharge of both Shirley Cha-lupa and Shirley Ann Ellison. Respondent denies thecommission of any unfair labor practices. In addition Re-spondent contends that any harassment of Chalupa was aresult of personal differences between the waitresses andcertain nonsupervisory kitchen employees and, therefore,cannot be imputed to Respondent. Respondent contendsthat Chalupa and Ellison took leaves of absence requir-ing their replacement and that the two waitresses reject-ed Respondent's offer to schedule them to available posi-tions, insisting upon reinstatement to their former posi-tions of employment. Finally, Respondent contends thatChalupa was a supervisor within the meaning of Section2(11) of the Act and, therefore, that the refusal to rein-state Chalupa cannot be violative of the Act.B. The FactsShirley Chalupa was Respondent's head waitress on itsevening shift. In the representation case, Respondentcontended that Chalupa was a supervisor. The RegionalDirector found that Chalupa was an employee and per-mitted her to vote in the representation election. It is un-disputed that Respondent knew that Chalupa was aleader of its employees favoring the Union. In February1980, Respondent first learned of the organizing cam-paign when Chalupa told Peter Lake, then manager ofthe restaurant, that the employees were organizing forthe Union. Chalupa testified on behalf of the Union atthe representation hearing and acted as an observer forthe Union at the election.5It is also undisputed that Re-spondent knew that Shirley Ellison, a close friend ofChalupa, was a union supporter. Lake reported to JamesFuqua, Respondent's president, and Wilson Daniel, Re-spondent's director of operations, that Ellison supportedthe Union. Lake, who left Respondent's employ June 30,1980, testified that Chalupa was an excellent employeeand that Ellison was a very responsible employee.s All full-time and regular part-time employees of Respondent em-ployed at its Toyon Avenue, San lose, California, facility, known as TheDrying Shed; excluding office clerical employees, professional employ-ees, guards and supervisors as defined in the Act.4 The Union later withdrew its objections.a Respondent filed objections to the conduct of the election based oncertain alleged conduct of Chalupa.Chalupa testified that, in August, she was instructed togive Allison Libby,6waitress and hostess, more shifts towork. According to Chalupa, on August 29, she saw anote from Daniel to Mark Swanson, then assistant man-ager, stating that Libby was to be given 3 or 4 days aweek and another note for Swanson stating, "Make surethat Shirley gives Allison three to four days a week; Idon't care where they come from." Upon seeing thesenotes, Chalupa asked Swanson why Libby was beinggiven more shifts in spite of the fact that Libby was nota reliable employee. Chalupa said that, in order to giveLibby these shifts, she (Chalupa) would have to lose oneof her own shifts. Swanson laughed and said, "Those areWilson's orders." According to Chalupa, she arrangedthe schedule accordingly and gave Libby one of hershifts.Daniel testified that, in August 1980, Libby requestedadditional hours of work. According to Daniel, he askedthe assistant manager, presumably Swanson,7to look atthe schedule and see if Libby could be accommodated.Daniel denied that he ordered anyone to give Libby ad-ditional hours. It is undisputed that Libby was known byRespondent to be against the Union in the election cam-paign. Libby testified that she was off from work, due toan accident, from February to May. When she returnedin May, she was given work as a hostess8and told shewould be given hours as a waitress in time, as the sched-ule permitted.9The payroll records show that Libby av-eraged less than 25 hours each 2-week pay period fromMay through July. However, beginning with the payrollperiod ending August 10, Libby began averaging 40hours a pay period. The General Counsel offered payrollrecords which indicate that Chalupa did not work onTuesdays following August 29 and that Libby did. Priorto August 29, Chalupa had Wednesdays and Thursdaysoff. After August 29, she also had Tuesdays off. Howev-er, Chalupa's total hours per pay period did not de-crease.Chalupa testified that, on September 20, she had a dis-agreement with Glenn McAlary, a cook, concerningMcAlary's preparation of food orders. ' During this ar-gument, McAlary threw a towel at Chalupa. Chalupathen said, "You'd better not throw anything at meagain." McAlary answered, "I'd rather throw a knife atyou." Chalupa asked if McAlary wanted her to getBlackwood and McAlary just laughed.Chalupa went to see Blackwood in the manager'soffice and told Blackwood that McAlary had just threat-6 Libby testified under her married name, Parisi.' Swanson, no longer employed by Respondent, did not testify.s A hostess earns less money than a waitress because a hostess does notreceive tips.i After the election Libby asked the manager for more hours and re-ceived more hours beginning with the end of July.o1 Chalupa had previously had disagreements with kitchen personnel,including McAlary, concerning their preparation of food. Chalupa hadfrequently complained about kitchen personnel and had unsuccessfullysought to have certain kitchen employees terminated. Chalupa's disap-proval of the kitchen personnel was well known. Moreover, Chalupa'snegative opinion of the kitchen employees was shared by many of thewaitresses. The record is replete with evidence that disputes or argu-ments between waitresses and kitchen employees were common occur-rences.381 DECISIONS OF NATIONAL LABOR RELATIONS BOARDened her." Blackwood said, "Oh shit, Shirley, when areyou going to stop this Union thing. You know you'renever going to get the Union in here anyway." Chalupaanswered that Blackwood should forget that and comewith her to the kitchen to solve the problem. Blackwoodwent to the kitchen and told the cooks not to foolaround with the food. Blackwood then remained in thekitchen to make sure that the problem did not reoccur.Ellison testified that she witnessed the incident be-tween McAlary and Chalupa. According to Ellison,McAlary, after saying that he would like to throw aknife at Chalupa, picked up a knife and said, "I will stabyou."'2Roy Hinosa, still head chef at The Drying Shed,13tes-tified that McAlary called him and told him of the inci-dent involving Chalupa. McAlary told Hinosa that hehad a "hassle" with Chalupa the previous evening' andthat he had raised his fist at Chalupa. Hinosa told McA-lary that the situation could not be repeated or eitherMcAlary or Chalupa would have to be fired. McAlarysaid he would take care of the situation and would nothave any further run-ins with waitresses. Shortly thereaf-ter, Hinosa reported this conversation with McAlary toDaniel. Daniel told Hinosa to take care of the situation.Hinosa then spoke to McAlary again and told the cookthat such an incident could not be repeated. McAlarypromised that there would not be a recurrence. Accord-ing to Hinosa, he never heard that a knife was involvedin the incident. Hinosa further testified that after speak-ing with McAlary he did not hear of any other incident.On Sunday, September 21, Chalupa was involved in anincident with Nick Garcia, a busboy. Chalupa went intothe walk-in refrigerator to get some spinach and lettucefor salads and was locked in by Garcia. Chalupa pound-ed on the door to get out but Garcia and Gene Galvan, acook, did not open the door. Chalupa heard Garcia sayto Galvan, "That ought to cool her heels." Galvan askedhow long Garcia intended to keep Chalupa in the walk-in and Garcia answered that he had not decided yet.After a few minutes, Galvan opened the door and letChalupa out. Chalupa was very upset and went to Black-wood's office, where she began crying.15Blackwoodasked Chalupa, "How long are you going to continue onwith this Union." Blackwood then made reference to amutual friend of theirs, who almost got run over by a carwhile picketing at another employer's premises. Black-wood then asked if Chalupa was going to let things gothat far. Chalupa remained in the office for a long timeand, finally, asked Blackwood to go out and talk withGarcia. Blackwood told Garcia, "That's going too far;you don't lock anyone in the walk-in." Garcia said, "Oh," Blackwood died prior to the instant hearing and, thus, could not tes-tify. Blackwood and Chalupa were personal friends. Chalupa testifiedthat Blackwood was an older man and soft spoken. It was not in Black-wood's nature to yell or scream at employees. Moreover, at the time ofthese events, Blackwood was suffering from poor health.1a Ellison's pretrial affidavit omits reference to a knife." The parties stipulated that Hinosa was a supervisor within the mean-ing of the Act.'4 Hinosa, as head chef, worked from 7:30 a.m. to 4 p.m. McAlary andChalupa worked during the evening.'s Chalupa cried at the hearing when relating this incident.I guess Shirley told you I did it," and Blackwood an-swered, "Yes, you did it."On Friday, October 3, Chalupa was again threatenedby McAlary. Chalupa testified that, while she was plac-ing an order in the kitchen, McAlary said to her, "I amgoing to stab you, you know." Chalupa simply walkedaway. However, McAlary then walked to the dish roomand, while picking up some dishes, again said, "I amgoing to stab you." Chalupa, after a discussion withsome of her friends who were dining in the restaurant,went to Blackwood to tell him of this latest incident.According to Chalupa, she told Blackwood then shewas threatened again by McAlary and that she wantedto walk out but was convinced not to do so by herfriends. Blackwood said, "Oh, Shirley, how much moreof this are you going to take." Chalupa asked Blackwoodto stand close to the cooks that night to protect her.Blackwood, pursuant to Chalupa's request, oversaw thekitchen that evening.'6Ellison testified that she was also present when McA-lary threatened to stab Chalupa, the second time. Ac-cording to Ellison, the day after one of the two incidentsinvolving McAlary and Chalupa,'7she went to Danielto complain about the threats to Chalupa. According toEllison, she told Daniel that she "was sick and tired ofthese things that were going on" and that "these threatson Shirley's life were just going to have to stop." Danieljust laughed and said there was not anything that hecould do about it.'sChalupa testified that, following the second threat byMcAlary, she was approached at work by Daniel. Danielasked why Chalupa was crying. Chalupa answered thatshe could not take it anymore. Chalupa complained thatDaniel hired "cooks to ruin the food and drive uscrazy." She further complained that the dishes and sil-verware were "absolutely filthy since we've been orga-nizing and the managers won't do a thing about it." Cha-lupa said that she brought a lot of business into the res-taurant and that Daniel should care about the businessand forget about the Union. Daniel answered that thesecomplaints were all in Chalupa's imagination. Chalupathen went and retrieved some silverware and dishes toprove her point. Blackwood entered the room and said,"Shirley is from the old school, she wants things doneright and her nerves have gotten to her." Daniel saidthat he would investigate and see if anyone else hadcomplaints. According to Chalupa, during this conversa-tion she told Daniel that she had been threatened byMcAlary and had been locked in the walk-in refrigera-tor. Daniel's response was to simply shrug his shoulders.Daniel testified that Chalupa complained to him aboutthe cooks. However, according to Daniel, Chalupa com-plained about the preparation of food and made no men-tion of being threatened. Daniel heard about Chalupabeing threatened by another employee from either Swan-son or Blackwood. Daniel told Hinosa to investigate the'a Chalupa testified to different versions of this conversation. I havecredited the version contained in her affidavit given to the RegionalOffice almost a year prior to the hearing." Ellison could not recall whether it was the first or second incident." Daniel denied having any such conversation with Ellison.382 THE BLACK KETTLE, LTD.problem and take care of it. Daniel talked to severalwaitresses and told them that, if there were any problemswith the cooks, not to try and settle it themselves but toinform the manager on duty. Thereafter, Daniel againspoke with Hinosa who reported that he (Hinosa) hadspoken with all the cooks and instructed them that, ifthere were any disputes between cooks and waitresses, tohave Hinosa or the manager in charge solve the prob-lem. Daniel testified that he heard of no further incidentsinvolving Chalupa.Shortly after the conversation between Daniel andChalupa, McAlary injured himself and was off fromwork for several months. McAlary's replacement did agood job and did not bother Chalupa in any manner.Further, Respondent hired some new dishwashers andthe problem of dirty dishes was solved.On October 13, Chalupa visited a doctor and later ob-tained a doctor's note, dated October 16, stating, "Shecannot work for the next 4 weeks because of nervouscondition." According to Chalupa, she called the restau-rant on October 17 and spoke with Hinosa. Chalupa toldHinosa that she had to take time off from work butwanted to talk to Daniel. Hinosa did not recall this con-versation and Daniel denied receiving any such message.On October 16, Ellison also called the restaurant toreport that she was taking time off. According to Elli-son, she told Daniel that her doctor had put her on aleave of absence. Daniel asked when she would be backand Ellison answered that she did not know exactlywhen but it would not be for a while. Daniel answeredthat it was all right but that Ellison should let him know,when she found out. According to Daniel, Ellison calledhim in the afternoon of October 7 and said she was illand unable to work that evening. Daniel accepted herexcuse and said he would try to get coverage. Accordingto Daniel, Ellison did not indicate that she would be outmore than that one night.19On Monday, October 20, Chalupa went to the restau-rant and spoke with Daniel. According to Chalupa, shetold Daniel that "because of all the things that happened,the doctor was putting her on four weeks' leave." Cha-lupa handed Daniel a doctor's note dated October 16, in-dicating that Chalupa would be off for 4 weeks. Danieltold Chalupa that she was leaving him in a terrible bind.Chalupa answered, "If it wasn't for those things that hadhappened, I wouldn't be taking this time off." Daniel an-swered that Chalupa should call him when she wasready to come back to work. Chalupa said she would doso.20On October 30, Ellison called Daniel again. Ellisontold Daniel that her doctor was releasing her to go backto work on November 8. Daniel answered that he couldnot put Ellison back on the next week's schedule andpossibly not the week after that. Ellison asked about thethird week and Daniel answered that he did not know.Daniel told Ellison that he was forced to hire replace-ments for Chalupa and Ellison because they had left himin a terrible spot. Daniel added that he doubted that Elli-19 Daniel did not hear from Ellison again until October 30.2' Employee Diane Harper testified that, during this time period,Blackwood told her. "Shirley had better have her ass covered because it[isl going to be a picnic." Blackwood's remark was not further explained.son was physically or mentally able and that he wantedto talk to her before putting her back on the schedule.Ellison asked if she could come in the next day butDaniel said no, he would not be at the restaurant thatday. Ellison asked if she could come in on the weekendbut Daniel said he would not be in on the weekendeither. Ellison and Daniel agreed that she would come tosee him on the following Monday. Daniel asked Ellisonto call first, to make sure he was in.According to Ellison, she called on Monday and foundout that Daniel had not been in. Ellison finally got to seeDaniel a week later.2' Ellison asked for her job backwith her old schedule. Daniel said that he could not giveher her old schedule because he had hired replacementsfor Chalupa and Ellison. Daniel told Ellison that, if shewanted, she could work as a fill-in. Ellison asked if shewas going to get her regular schedule and Daniel saidno. Next, Ellison asked if she was terminated and Danielsaid no, that Ellison was not terminated but was not onthe payroll either. According to Ellison, Daniel askedwhy she thought Daniel could not replace her and if shehad talked to anyone about the matter. Daniel said thathe was not obligated to take Ellison back to work, unlessit so stated in her contract. Ellison answered that she hadnot signed any contract with the restaurant.On November 25, Chalupa called Blackwood and toldhim that she was ready to go back to work. Blackwoodsaid, "Shirley, this is between you and Wilson." Chalupaasked if Daniel had gotten her message and Blackwoodanswered that he did not know. Chalupa then askedBlackwood to tell Daniel that she called and Blackwoodsaid he would. Chalupa called Daniel on November 26and told him that she was ready to go back to work.Daniel said that he had hired four waitresses to replaceChalupa and Ellison. Chalupa asked if Daniel was sayingthat she was not getting her shift back and Daniel an-swered yes. Daniel laughed and said, "You can call theLabor Commissioner because what I'm doing is legal andhe'll tell you that it is." Daniel laughed and said, "Maybein a few 4 weeks or a few months, I'll have a shift hereor there."Daniel testified that Chalupa and Ellison were sched-uled to work on Friday, October 17. According toDaniel, Ellison called on the afternoon of October 17and said she was ill and would not be able to work thatevening. Daniel accepted her excuse and said he wouldtry and obtain coverage. Ellison did not indicate that shewould be off more than that one evening. Chalupa alsodid not come in that evening. Daniel testified that Cha-lupa did not contact him or anyone else at the restaurant.That Friday evening the restaurant operated with twoinstead of the usual four waitresses.On Saturday and Sunday, neither Chalupa nor Ellisoncalled in or reported for work. Daniel then reviewed jobapplications and decided to hire replacements. Danielhired one waitress full time and hired two part-timewaitresses. The reason for hiring the two part-time wait-" Prior to meeting with Daniel, Ellison sent him a registered letterstating that she was capable of going back to work and that she wantedher job back.383 DECISIONS OF NATIONAL LABOR RELATIONS BOARDresses was to give Daniel an opportunity to observe theirwork and then decide which one to use full time.On Monday, October 20, Chalupa came to the restau-rant and gave Daniel her doctor's note. According toDaniel, Chalupa said she was being treated unfairly andthat Respondent was doing nothing about it. Chalupabecame hysterical and Daniel tried to calm her down.Daniel told Chalupa that it would be best if she wenthome and contacted him at a later date when they couldsit down and discuss the matter in a rational manner.Gary Farrington, then a manager in training, substantial-ly corroborated Daniel's version of this meeting. Ac-cording to Farrington, Chalupa said, "This place is get-ting to me, I'm upset, I need some time off. The peopleare mean." Daniel tried to calm Chalupa down andasked her to come back when she was more able to dis-cuss the matter.According to Daniel, Ellison called him on October 30to say that she was ready to return to work. Daniel toldEllison that the schedule had been made, replacementshad been hired, and he would have to work her backonto the schedule on a part-time basis. However, Danieltold Ellison that, before he put Ellison on the schedule,he wanted to be assured that she was physically andmentally able to "maintain a constant level of attend-ance."22Daniel asked Ellison to come in to the restau-rant and discuss the matter with him. They then agreedto meet the following Monday. According to Daniel,Ellison did not appear for the meeting but came in aweek later.On Monday, November 10, Ellison met with Danieland asked for her former schedule. Daniel said that hewould have to work her back on a part-time basis. Elli-son insisted that she was entitled, by law, to her full-timeposition and Daniel answered that he was not obligatedto take her back at all. Daniel asked where Ellison re-ceived this information and she answered that she was soinformed by her attorney. Daniel denied that there wasany mention of a contract in this conversation. None ofthe restaurant employees had a written employment con-tract.Thereafter, Daniel received a letter from Ellison re-questing her job back. Daniel answered the letter settingforth the events as set forth above and again gave Elli-son the opportunity to return to work on a part-time fill-in basis until more work opened up.23In late November, Chalupa called Daniel and told himthat she was ready to go back to work. Daniel told herthat replacements had been hired, the schedule had beenmade and he would have to work her back onto theschedule on a part-time basis. Chalupa answered thatpart-time work was not acceptable. Daniel then suggest-ed that Chalupa come in and discuss the situation person-ally. Chalupa refused to do so. Daniel testified that,based on past experience, it would have taken only 2 or3 weeks to work Chalupa back into the schedule.Finally, the General Counsel alleges that Libby wasgiven more shifts beginning on October 13 because ofher antiunion activities and beliefs. In support of this al-l' Ellison had been absent for 26 days during the previous 2-monthperiod.as Ellison testified that she did not receive this letter.legation, the General Counsel offered evidence that Cha-lupa had scheduled former employee Marlene Ebbitt24to work on Friday nights. Chalupa testified that Danielcalled Chalupa into his office and asked why Chalupahad not consulted him before putting Ebbitt on theschedule. Chalupa answered that she had discussed thematter with Blackwood, the manager of the restaurant.Daniel replied that he was manager and that Libbyshould be given an opportunity to work the shifts beforegoing to an outsider. Daniel then took Ebbitt's name offthe schedule. Daniel testified that it was his practice totry to accommodate requests for additional hours bypart-time employees if additional hours were available.Both Daniel and Libby testified that Libby had requestedmore hours. Although Libby worked the last two Fri-days in October, Respondent's payroll records do notshow any significant increase in hours for Libby afterOctober 13.C. Supervisory Status1. FactsAs mentioned earlier, Respondent contends that Cha-lupa was a statutory supervisor and, thus, not protectedby the Act. Chalupa was Respondent's head waitress onits evening shift. Chalupa had no authority to hire, fire,or discipline employees. The manager and assistant man-ager had the authority to hire, fire, train employees,make purchases, handle the money and make bank de-posits, schedule employees, and make reports to thehome office. Chalupa assigned or scheduled the otherwaitresses to work specific stations during her shift. Thepurpose was to avoid the assignment of a poor waitressto a busy station. The assignment of stations could affectthe amount of tips earned by a waitress. However, theassignment of stations and schedules was done in consul-tation with the manager or assistant manager.Chalupa also had the authority to allow employees togo home early, work permitting. This authority was alsoexercised in consultation with the manager or assistantmanager. Chalupa's duties included instructing and train-ing new waitresses. However, the training simply con-sisted of having a new waitress watch Chalupa performher waitress duties. Chalupa did not ordinarily interviewjob applicants but did so on occasion by request of themanager. Ninety percent of Chalupa's time was spent inwaiting on tables. In early 1980, Chalupa and the headwaitress on the day shift earned 35 cents an hour morethan the regular waitresses and were later given raises sothat they earned 65 cents an hour more than the wait-resses. The manager and assistant manager were paid ona salaried basis.2. AnalysisSection 2(11) of the Act reads:(11) The term "supervisor" means any individualhaving authority, in the interest of the employer, to24 Ebbitt was a former waitress who had left Respondent's employ toopen her own restaurant.384 THE BLACK KETTLE, LTD.hire, transfer, suspend, lay off, recall, promote, dis-charge, assign, reward, or discipline other employ-ees, or responsibly to direct them, or to adjust theirgrievances, or effectively to recommend suchaction, if in connection with the foregoing the exer-cise of such authority is not of a merely routine orclerical nature, but requires the use of independentjudgment.As the Supreme Court noted in N.LR.B. v. Bell Aero-space Company, 416 U.S. 267, 280-281 (1974), the legisla-tive history of Section 2(11) indicates that Congress in-tentionally distinguished between "straw bosses, lead-men, set-up men, and other minor supervisory employ-ees, on the one hand, and the supervisor vested withsuch genuine management prerogatives as the right tohire or fire, discipline, or make effective recommenda-tions with respect to such action." Thus, a "leadman" or"straw boss" may give "minor orders or directives or su-pervise the work of others, but he is not necessarily a partof management and a 'supervisor' within the Act."N.LR.B. v. Doctors' Hospital of Modesto. Inc., 489 F.2d772, 776 (9th Cir. 1973).The critical issue herein is whether Chalupa's assign-ment of the work stations of the waitresses on her shiftinvolved the exercise of independent judgment. Consid-ering that the assignments were made in conjunctionwith the manager and the assistant manager and subjectto their approval, it does not appear that Chalupa exer-cised independent judgment. Rather, it appears that Cha-lupa was a leadperson whose authority was attributableto her skills and experience as a waitress. See The Barn-sider, Inc., 195 NLRB 754, 756 (1972); Don The Beach-comber, 163 NLRB 275 (1967).D. Conclusions Regarding the Assignment of WorkShifts to Libby in August and OctoberThe credible evidence establishes that, on or aboutAugust 29, Chalupa saw two memoranda indicating thatLibby was to be assigned three or four shifts per week.Chalupa, although in charge of scheduling for the nightwaitresses, did not want to give Libby an increase inshifts. First, Chalupa did not believe that Libby was a re-liable waitress and, second, shifts would have to be takenaway from other waitresses in order to accommodateLibby. Thus, Chalupa told Swanson that she did notwant to give Libby extra shifts and that Chalupa wouldhave to give Libby one of her own shifts, if the memo-randa were to be complied with. Swanson simplylaughed and told Chalupa to give Libby the extra shiftsbecause those were "Daniel's orders." As a result, Cha-lupa gave her Tuesday night shift to Libby. However, asnoted earlier, Chalupa's total hours per pay period didnot decrease.I find insufficient evidence to connect this change inthe work schedule with an attempt to retaliate againstChalupa for her union activities. First, since Chalupadrew up the schedule, she could have accommodatedLibby's extra shifts without changing her own schedule.At no time was Chalupa told that the extra shifts had tocome from her own schedule. Second, Chalupa's work-week was reduced by I day without adversely affectingher total hours. Thus, Chalupa did not suffer financiallyfrom the change. Finally, there was no reference tounion activity during this conversation or at any timesurrounding these events. The only activity referencedby counsel for the General Counsel is that, on August13, Libby gave an affidavit in support of Respondent'sobjections to the conduct of the election.Similarly, I find insufficient evidence to connect theschedule change with an attempt to reward Libby forantiunion activities. For some time, Libby had been seek-ing more shifts. Daniel told Libby he would accommo-date her, if possible. As noted earlier, Swanson, nolonger employed by Respondent or The Drying Shed,did not testify. While the General Counsel argues thatthe only explanation for this transaction is that Respond-ent sought to punish Chalupa and reward Libby for theirconduct in the representation controversy, I find it justas plausible that Respondent was simply trying to ac-commodate Libby's request for nondiscriminatory rea-sons. In any event, I find that the General Counsel hasfailed to prove that Respondent was motivated by adesire to discourage union activities in this schedulechange and, therefore, I recommend that the pertinentallegations of the complaint be dismissed.As mentioned earlier, there is insufficient evidence toestablish that the granting of a Friday night shift toLibby instead of to former employee Ebbitt was discri-minatorily motivated. Rather, I find the evidence sup-ports Respondent's defense that Daniel, pursuant to usualpolicy, ordered that Libby be given first opportunity forthe shift before a new employee was called in.E. Conclusions Regarding the Alleged ConstructiveDischargesThe complaint alleges that Blackwood threatened em-ployees that Respondent would permit threats of vio-lence and physical harassment against union supporters.Further, the complaint alleges that Respondent permittedemployees to direct threats of violence and physical ha-rassment against Ellison and Chalupa. Finally, the Gen-eral Counsel alleges that the conduct directed at Chalupaand Ellison resulted in constructive discharges.As mentioned earlier, when Chalupa reported McA-lary's threat of September 20 to Blackwood, Blackwoodsaid, "When are you going to stop this Union thing. Youknow you're never going to get the Union in hereanyway." The following day, after Garcia had lockedChalupa in the walk-in refrigerator, Blackwood asked,"How long are you going to continue on with thisUnion?" Then Blackwood made reference to a friendwho was almost run over by a car while picketing. Fi-nally, after a third incident involving a threat by McA-lary, Blackwood asked, "How much more of this areyou going to take?"While it appears that the threats to Chalupa were notrelated to the Union but rather to longstanding personaldifferences between Chalupa and the kitchen personnelinvolved, Blackwood's remarks could reasonably betaken to mean that this obnoxious conduct was directedat Chalupa because of her support of the Union. Further,the remarks imply that such conduct would be expected385 DECISIONS OF NATIONAL LABOR RELATIONS BOARDto continue in the future. Thus, I find that, by Black-wood's remarks, Respondent violated Section 8(a)(1) ofthe Act.However, the critical issue herein is whether Respond-ent acquiesced in, condoned, or ratified the obnoxiousconduct directed against Chalupa.25The credible evidence shows that, upon learning thatMcAlary threatened Chalupa, Hinosa, the head chef,told McAlary that such an incident would not be permit-ted. Hinosa reported the incident to Daniel who instruct-ed Hinosa to take care of the problem. Hinosa again toldMcAlary that such conduct would not be permitted.Hinosa, whom I credit, testified that he learned of nofurther incidents after his second talk with McAlary.While I have found that Blackwood implied thatfuture conduct against Chalupa could be expected,Blackwood did take certain action to protect Chalupa.On September 20, Blackwood went to the kitchen withChalupa and at her direction told the cooks to preparethe food properly. Thereafter, Blackwood remained inthe kitchen to watch over Chalupa. On September 21,Blackwood told Garcia that Garcia had gone too far andthat Garcia was not to lock anyone in the walk-in. Final-ly, after the last incident involving McAlary, Black-wood, at Chalupa's request, stayed in the kitchen to pro-tect Chalupa from the cooks.As discussed above, Daniel learned of the first incidentin which McAlary threatened Chalupa. While Daniel didnot personally take any action against McAlary, he di-rected Hinosa to take care of the problem. As mentionedearlier, Hinosa spoke to McAlary and the other cooks.Daniel further instructed the waitresses that they shouldgo to the manager if there were any problems with thecooks:Credibility resolutions are necessary to determinewhether Daniel knew of any further incidents. Chalupatestified that she told Daniel that "he hires cooks to ruinour food and to drive us crazy, that the dishes and sil-verware have been absolutely filthy since we've been or-ganizing and the managers won't do a thing about it."Chalupa, after a leading question, testified that, duringthis conversation, she told Daniel that she had beenthreatened by McAlary and had been locked in the walk-in. Daniel, on the other hand, testified that Chalupa com-plained about the preparation of food but denied thatChalupa made any mention of threats. Since Chalupa didnot mention the threat until the General Counsel's lead-ing question, I am not inclined to credit that testimony.Further, based on my observation of Chalupa on thestand, and while I find her to be a truthful witness, theemotional distress caused by the incident appears to haveadversely affected Chalupa's ability to accurately relatethe events. Accordingly, I credit Daniel's denial thatChalupa mentioned threats in this conversation.On October 20, Chalupa told Daniel that she would beoff from work for 4 weeks due to a nervous condition.According to Daniel and Farrington, whom I credit,Chalupa became hysterical. While Chalupa did say, "Thepeople are mean," she did not specifically mention anyemployee or any threat. Moreover, this conversation8' This issue can also be characterized as what did Respondent knowand what did Respondent do about it.took place I week after Chalupa's last workday andwhile McAlary was away from work due to an injury.Finally, Ellison testified that she told Daniel that she"was sick and tired of these things that were going on"and that "these threats on Shirley's life were just goingto have to stop." Daniel denied having any such conver-sation with Ellison. While I have doubts as to the accu-racy of Ellison's testimony, I do not believe that she cre-ated this conversation out of whole cloth. Thus, I creditEllison's testimony over Daniel's denial. However, I donot find that this conversation gave Daniel any greaterknowledge of the conduct directed at Chalupa; i.e., thatMcAlary had threatened Chalupa on one occasion. Asstated earlier, Daniel and Hinosa took steps to prevent arecurrence of that conduct. Accordingly, while Re-spondent's attempts to prevent a recurrence of threats toChalupa proved ineffective, I cannot find that Respond-ent acquiesced in, condoned, or ratified the threat orother obnoxious conduct directed towards Chalupa.The General Counsel, relying on Becton-DickinsonCompany, 189 NLRB 787 (1971), argues "that if an em-ployer has knowledge of and acquiesces in harassment ofemployees by other employees, it may be accountable fornot only the conduct but the results of the conductunless it takes reasonable steps to insure the protection ofthe employee being harassed." The applicable law isclear and has been applied herein. However, this is a fac-tual issue and, as shown above, the General Counsel hasnot proven that Respondent acquiesced in the harassmentof Chalupa. In Becton-Dickinson, the employer hadformed an antiunion group and suggested that the group"needle" and "gouge" prounion employees. Thereafter,the employer revoked an employee's leave, warned anemployee and reduced her pay, made an employee's jobmore arduous, discriminatorily enforced a work rule andmade unfavorable job assignments, and fired an employ-ee all because of the employer's animus against unioniza-tion. Under these circumstances, the Board found thatharassment of two prounion employees by unknown em-ployees had been permitted and acquiesced in by the em-ployer because the employer had taken no steps to pro-tect the two employees. Thus, Becton-Dickinson is factu-ally distinguishable from the instant case. Here, I findthat the General Counsel has not sustained his burden ofproof that Respondent acquiesced in or condoned theobnoxious conduct directed toward Chalupa.Finally, I turn my attention to Respondent's replace-ment of Chalupa and Ellison and its resultant failure toreinstate them to their former positions. As mentionedearlier, Chalupa and Ellison did not report for work onFriday, October 17, through Sunday, October 19. Icredit Daniel's testimony that Ellison called in onFriday, October 17, but did not indicate how long shewould be absent. Chalupa did not speak with Danieluntil October 20. Respondent operated with only twowaitresses on that weekend. Accordingly, Daniel decidedto hire replacements.On October 30, when Ellison gave notice that shewished to return to work, she had been replaced. Danieloffered to work Ellison back on the schedule as a fill-in.However, Ellison demanded her old schedule back. No386 THE BLACK KETTLE, LTD.evidence was offered to contradict Daniel's assertion thatEllison could have been assigned regular shifts in a fewweeks. In any event, Daniel continued to offer Ellisonwork as a fill-in and Ellison refused, asserting her rightto her old schedule. Similarly, Chalupa demanded herold shift and refused Daniel's offer to work her backonto the schedule. Chalupa further refused Daniel's offerto discuss the matter.In defining the elements of a constructive discharge,the Board in Crystal Princeton Refining Company, 222NLRB 1068, 1069 (1976), stated:There are two elements which must be proven toestablish a "constructive discharge." First, theburden imposed upon the employee must cause, andbe intended to cause, a change in his working con-ditions so difficult or unpleasant as to force him toresign. Second, it must be shown that those burdenswere imposed because of the employee's union ac-tivities.As can be readily seen, the General Counsel has notproven these two elements in the instant case. It has beenestablished that Respondent violated Section 8(a)(1) ofthe Act by implying that employees would be threatenedand physically harassed because of their union activities.However, I do not believe that such conduct is suffi-ciently related to the failure to reinstate the employees asto establish its unlawfulness. Respondent had businessreasons to replace Chalupa and Ellison and to workthem back onto the schedule. Against this business justi-fication, the General Counsel has failed to prove that Re-spondent's failure to reinstate Ellison and Chalupa wasmotivated by a desire to discharge the waitresses becauseof their union activities. Assuming arguendo that Re-spondent was also motivated by the prounion activitiesof these two employees, it appears that the replacementand failure to reinstate the waitresses would have oc-curred even in the absence of such activities. Respondentwas shorthanded and needed additional waitresses.Thereafter the employees, operating under the mistakenbelief that they were entitled to their former work sched-ules, refused Respondent's offer to work back onto theschedule. In sum, it being found that Respondent did notacquiesce in or condone the obnoxious conduct directedat Chalupa, it follows that the allegation that Respondentconstructively discharged Chalupa and Ellison has notbeen supported by a preponderance of the credible evi-dence.CONCLUSIONS OF LAWi. Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. By implying that employees would be threatenedand physically harassed because of their union activities,Respondent violated Section 8(aXl1) of the Act.4. The General Counsel has failed to prove by a pre-ponderance of the evidence that Respondent acquiescedin, condoned, or ratified the conduct directed againstShirley Chalupa by certain of its nonsupervisory employ-ees.5. The General Counsel has failed to prove by a pre-ponderance of the evidence that Respondent construc-tively discharged Shirley Chalupa or Shirley Ann Ellisonin violation of Section 8(a)(3) of the Act.6. The unfair labor practices found above in Conclu-sion of Law 3 affect commerce within the meaning ofSection 2(6) and (7) of the Act.7. Except as specifically found above, Respondent hasnot committed any unfair labor practices.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(1) ofthe Act, I shall recommend that it be ordered to ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.As mentioned earlier, Respondent no longer owns andoperates The Drying Shed restaurant. Accordingly, inorder to assure that all employees affected be apprised ofthe unlawful nature of these acts and assured that theywill not be repeated, in addition to the usual posting re-quirement, Respondent shall be ordered to mail copies ofthe remedial notice to all employees of The DryingShed, employed during the period of September throughNovember 1980, at their home addresses.Upon the foregoing findings of fact, conclusions oflaw, and upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recom-mended:ORDER26The Respondent James Fuqua, Wilson Daniel, Domi-nic Guida and Gary Cicci, a California Partnership,d/b/a The Black Kettle, Ltd., d/b/a The Drying Shed,San Jose, California, their agents, successors, and assigns,shall:i. Cease and desist from:(a) Stating or implying that employees would bethreatened or physically harassed because of their unionactivities.(b) In any like or related manner restraining or coerc-ing employees in the exercise of their rights as guaran-teed in Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Post at its offices in San Jose, California, copies ofthe attached notice marked "Appendix."27Copies of said20 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations. be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.27 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."387 DECISIONS OF NATIONAL LABOR RELATIONS BOARDnotices, on forms provided by the Regional Director forRegion 32, after being duly signed by Respondent's rep-resentative, shall be posted by it immediately upon re-ceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toensure that said notices are not altered, defaced, or cov-ered by any other material.In addition, Respondent shall mail copies of said no-tices to all employees employed at The Drying Shed res-taurant during the period of September through Novem-ber 1980, at their homes.(b) Notify the Regional Director for Region 32, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportunity topresent evidence and state their positions, the NationalLabor Relations Board found that we have violated theNational Labor Relations Act, as amended, and has or-dered us to post this notice.To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo engage in activities together for the pur-pose of collective bargaining or other mutual aidor protectionTo refrain from the exercise of any or all suchactivities.WE WILL NOT state or imply that employees willbe threatened or physically harassed because oftheir union activities.WE WILL NOT in any like or related manner re-strain or coerce employees in the exercise of theirrights as guaranteed in Section 7 of the Act.JAMES FUQUA, WILSON DANIEL, DOMINICGUIDA AND GARY CICCI, A CALIFORNIAPARTNERSHIP, D/B/A THE BLACK KETTLE,LTD., D/B/A THE DRYING SHED388